 



Exhibit 10.02
 
Summary of Compensation Payable to Named Executive Officers
 
On February 9, 2007, the Compensation Committee of the Board of Directors of
eBay Inc. approved the compensation to be paid to eBay’s executive officers for
2007. The following table shows the annualized base salary to be paid to our
Chief Executive Officer and four most highly-compensated other executive
officers (based on their total annual salary and bonus compensation during
2006), also referred to as the Named Executive Officers, effective March 1,
2007. In addition to receiving base salary, eBay’s executive officers, including
the Named Executive Officers, are eligible to participate in the eBay Incentive
Plan, which was included as an exhibit to eBay’s Quarterly Report on Form 10-Q
filed with the Securities and Exchange Commission on July 27, 2005. The target
bonus amounts for each of the Named Executive Officers for 2007, expressed as a
percentage of base salary, are also set forth in the table below. Equity
compensation plan grants to eBay’s executive officers, including the Named
Executive Officers, are reported on Form 4 filings with the Securities and
Exchange Commission.
 

                 
Name and Principal Position
  Salary     Target Bonus    
Margaret C. Whitman
  $ 995,016       100 %
President and Chief Executive Officer
               
Robert H. Swan
    625,000       85  
Senior Vice President, Finance and Chief Financial Officer
               
Rajiv Dutta
    580,000       85  
President, PayPal
               
John J. Donahoe
    830,000       85  
President, eBay Marketplaces
               
Michael R. Jacobson
    450,000       65  
Senior Vice President, Legal Affairs, General Counsel and Secretary
               



